Citation Nr: 0110989	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-12 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from July 1966 to June 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied service 
connection for retinitis pigmentosa.  The veteran is 
represented in this appeal by the Blinded Veterans 
Association.


REMAND

The veteran asserts that service connection is warranted for 
retinitis pigmentosa as he experienced progressive loss of 
his night vision during active service.  The local accredited 
representative conveys that the record does not contain any 
competent evidence as to the alleged pre-service onset and/or 
inservice aggravation of the veteran's retinitis pigmentosa.  

A March 1967 naval ophthalmologic evaluation and a March 1967 
naval medical board report indicate that the veteran 
complained of decreased night vision of six months' duration 
and some subjective peripheral vision loss.  The veteran 
reported that he had a strong familial history of retinitis 
pigmentosa; had seen a private physician in approximately 
1965 due to impaired depth perception and night vision; and 
was diagnosed at that time with retinitis pigmentosa.  
Examining naval physicians again diagnosed the veteran with 
bilateral retinitis pigmentosa.  The physicians concluded 
that the disorder existed prior to service entrance and was 
not aggravated during the veteran's period of active service.  
No explanation was given for the conclusion that the disorder 
had not been aggravated during active service.  

The Board observes that the statutes governing the 
adjudication of claims for Department of Veterans Affairs 
(VA) benefits have recently been amended.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, VA shall notify the 
veteran and his accredited representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate his claim.  VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  The 
assistance provided shall include a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3, 4, 114 Stat. 2096-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran has not been 
afforded a VA examination for compensation purposes and his 
claim for service connection have not been considered under 
the amended statutes.  Therefore, the claim must be returned 
to the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
pre-service and post-service treatment of 
his retinitis pigmentosa including the 
names and addresses of all treating 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

3.  Upon completion of the above-cited 
development actions, the RO should then 
schedule the veteran for a VA eye 
disorders examination which is 
sufficiently broad to accurately 
determine the nature and severity of the 
veteran's retinitis pigmentosa.  The 
examiner is requested to review the 
claims folder prior to the examination 
and to indicate that such review has been 
conducted.  All pertinent symptomatology 
and findings should be reported in 
detail.  All tests and studies deemed 
necessary should be conducted, and in 
this regard, the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran's retinitis pigmentosa had its 
onset in service.  If the onset of the 
retinitis pigmentosa condition is 
determined to have preexisted service, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not that the condition increased in 
severity beyond its natural progression 
during the veteran's period of active 
service.  The examiner should consider 
the veteran's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  The report of the 
examination should be comprehensive and 
include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiner should 
provide complete rationale for all 
conclusions reached.  All examination and 
test reports should thereafter be 
associated with the claims folder.

4.  Upon completion of the above, the RO 
must readjudicate the veteran's claim of 
service connection for retinitis 
pigmentosa after ensuring that all duty-
to-notify and duty-to-assist provisions 
have been fulfilled under the VCAA, and 
upon a merits-level review, taking any 
additional evidence/argument submitted in 
support of the claim into consideration.  
In addition, and if appropriate based on 
the medical examination/opinion findings 
obtained as instructed by this REMAND, 
the readjudication of this claim should 
include consideration all potential 
theories of entitlement, to include 
direct incurrence and/or aggravation, 
with express consideration of the 
applicability of 38 U.S.C.A. §§ 1111, 
1153 (West 1991); 38 C.F.R. §§ 3.304, 
3.306 (2000); and VAOPGCPREC 67-90 (July 
1990).  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations that are specifically 
pertinent to the issue currently on 
appeal.  The RO should allow the veteran 
an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


